289 F.2d 319
UNITED STATES of Americav.John David McCLELLAN, Appellant.
No. 13253.
No. 13254.
United States Court of Appeals Third Circuit.
Argued April 20, 1961.
Decided May 2, 1961.

Appeal from the United States District Court for the Western District of Pennsylvania, Rabe Ferguson Marsh, Jr., Judge.
Appellant pro se.
Hubert I. Teitelbaum, U. S. Atty., Daniel J. Snyder, Asst. U. S. Atty., Pittsburgh, Pa., for appellee.
Before GOODRICH, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment against the defendant in the District Court for the Western District of Pennsylvania, 194 F.Supp. 128. The action is brought pursuant to Section 2255 of the 28 U.S.C. The defendant, now appellant, moved to vacate a judgment of concurrent sentences imposed in 1959. The appellant's argument consists largely of attacks upon his two court-appointed lawyers who get for their trouble charges of incompetence and improper professional conduct. We agree with the district court that there is no merit to the charges.


2
The judgment of the district court will be affirmed.